


Exhibit 10.6

 

GUARANTY FOR MLA

 

Yum China Holdings, Inc., a Delaware corporation (“Guarantor”),  hereby executes
this Guaranty (this “Guaranty”), which shall be deemed a part of the Master
License Agreement (including, for the avoidance of doubt, the Exhibits thereto,
the “Agreement”) between Yum! Restaurants Asia Pte. Ltd., a private limited
company organized and existing under the laws of Singapore (“YRAPL”), and Yum
Restaurants Consulting (Shanghai) Company Limited, a company organized under the
laws of the People’s Republic of China (“YCCL”), for purposes of making the
following guaranty in favor, and for the benefit, of YRAPL.

 

Capitalized terms used herein without definition shall have the meaning ascribed
thereto in the Agreement.

 

A.            Guaranty

 

Guarantor, intending to be legally bound, hereby absolutely, irrevocably and
unconditionally guarantees, as primary obligor and not merely as a surety, to
YRAPL the prompt and complete performance of each and all of the obligations of
YCCL under the Agreement, including prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, upon demand or otherwise,
and at all times thereafter, of any and all of the payment obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, of YCCL to YRAPL under the Agreement (each such obligation, a
“Guarantee Obligation,” and collectively, the “Guarantee Obligations”).  Upon
failure by YCCL to perform any Guarantee Obligation, Guarantor shall forthwith
without demand perform such obligation in the manner specified herein.  
Guarantor hereby agrees that its obligations hereunder shall be an absolute,
irrevocable and unconditional guarantee of payment and performance and not
merely a guaranty of collection.

 

All payments made of a Guarantee Obligation will be paid free and clear of and
without deduction or withholding for or on account of any Tax (as defined in the
Tax Matters Agreement), except as may be required by Law. If Guarantor shall be
required by Applicable Law to deduct or withhold any Taxes from such payments,
then (i) Guarantor shall make such deductions or withholdings as are required by
Applicable Law, (ii) Guarantor shall timely pay the full amount deducted or
withheld to the applicable Tax Authority (as defined in the Tax Matters
Agreement) and provide YRAPL with receipts or other proof of such payment
promptly upon receipt, and (iii) if the amount received by YRAPL is less than
the amount it would have received had the applicable payment been made by YCCL
(after making any deductions or withholdings as YCCL would have been required to
make under Applicable Law), Guarantor shall gross up the payment to YRAPL so
that the net amount that YRAPL receives is the same as the amount it would have
received (after making any deductions or withholdings) had the applicable
payment been made by YCCL.

 

Guarantor hereby agrees that its obligations hereunder shall not be released,
diminished, impaired, reduced or affected by any renewal, extension, adjustment
or modification of any of the Guarantee Obligations, including the time, place
or manner of payment or performance thereof, and Guarantor hereby consents to
any changes in the terms of any of the Guarantee Obligations as agreed to by
YRAPL and YCCL, and to any settlement or adjustment with respect to any of the
Guarantee Obligations entered into between YRAPL and YCCL.

 

1

--------------------------------------------------------------------------------


 

Guarantor hereby acknowledges that it will receive substantial benefits from the
transactions contemplated by the Agreement, and this Guaranty, including the
waivers set forth herein, is knowingly made in contemplation of such benefits. 
The Guarantee Obligations shall conclusively be deemed to have been created,
contracted or incurred in reliance on this Guaranty.

 

No failure or delay on the part of YRAPL in the exercise of any right or remedy
with respect to any of the Guarantee Obligations shall operate as a waiver
thereof or any obligations of Guarantor hereunder, and no single or partial
exercise by YRAPL of any right or remedy with respect to any of the Guarantee
Obligations shall preclude any other or further exercise thereof or the exercise
of any other right or remedy.  YRAPL shall not have any obligation to proceed at
any time or in any manner against, or to exhaust any or all of YRAPL’s rights
against, YCCL or any other Person liable for any of the Guarantee Obligations
prior to proceeding against Guarantor hereunder.  Without limiting the
foregoing, YRAPL shall not be obligated to file any claim relating to the
Guarantee Obligations in the event that YCCL becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of YRAPL to so file shall
not affect the Guarantee Obligations or the obligations of Guarantor. 
Guarantor’s obligations hereunder shall remain in full force and effect until
all Guarantee Obligations shall have been performed in full.  If at any time any
performance of any Guarantee Obligation is rescinded or must be otherwise
restored or returned upon YCCL’s insolvency, bankruptcy or reorganization or
otherwise, Guarantor’s obligations hereunder with respect to such performance
shall be reinstated as though such performance had been due but not made at such
time.

 

Guarantor hereby acknowledges and agrees that its obligations hereunder shall
not be released, discharged or affected by (a) any change in corporate
existence, structure or ownership of YCCL or any other Person, (b) any
insolvency, bankruptcy, reorganization or similar proceeding affecting YCCL or
any other Person, (c) the addition, substitution or release of any Person now or
hereafter liable with respect to the Guarantee Obligations, (d) any rescission,
waiver or amendment of the Agreement, (e) the existence of any claim, set-off or
other right that Guarantor may have against any Person, (f) the adequacy of any
other means of YRAPL obtaining payment or performance related to any of the
Guarantee Obligations, (g) the validity or enforceability of the Agreement, or
(h) any other act or omission to act or delay of any kind by YRAPL, YCCL or any
other Person or any other circumstance which might, but for the provisions
hereof, constitute a legal or equitable discharge of or defense to Guarantor’s
obligations hereunder (other than to the extent such act, omission, delay or
circumstance gives rise to a defense available to YCCL under the Agreement to
performance of the Guarantee Obligations).

 

Guarantor hereby waives any and all rights or defenses which would otherwise
require an election of remedies by YRAPL, and further waives promptness,
diligence, presentment, demand for payment, default, dishonor and protest,
notice of any Guarantee Obligations incurred and all other notices of any kind
(other than those expressly required by the Agreement), all defenses that may be
available by virtue of any valuation, stay, moratorium or similar Applicable Law
now or hereafter in effect, any right to require the marshalling of assets of
YCCL or any other Person and all suretyship defenses generally (other than fraud
and defenses that are available to YCCL under the Agreement to performance of
the Guarantee Obligations).   Guarantor hereby waives and agrees not to exercise
any rights that it may have or acquire against YCCL that arise from the
existence, payment, performance or enforcement of the Guarantee Obligations
(other than any such rights that YCCL has against YRAPL under the

 

2

--------------------------------------------------------------------------------


 

Agreement), including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of YRAPL against YCCL, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including the right to take
or receive from YCCL, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until the Guarantee Obligations shall have been
performed in full (including, with respect to any payment obligations, all such
amounts due having been paid to YRAPL in cash in full).  If any amount shall be
paid to Guarantor in violation of the immediately preceding sentence at any time
prior to the performance in full of the Guarantee Obligations, such amount shall
be received and held in trust for the benefit of YRAPL, shall be segregated from
other property and funds of Guarantor and shall forthwith be paid or delivered
to YRAPL in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guarantee Obligations.

 

Guarantor hereby acknowledges and agrees that this Guaranty is a primary
obligation of Guarantor, and that YRAPL shall be entitled to make a demand
hereunder, and pursue all of its rights and remedies against Guarantor, whether
or not YRAPL has made any demand or pursued any remedies, or during the pendency
of any demand made or remedies pursued, against YCCL or any other Person. 
Guarantor represents and warrants to YRAPL that (a) Guarantor has the financial
capacity to pay and perform the Guarantee Obligations, (b) Guarantor has all
requisite power and authority to execute, deliver and perform this Guaranty,
(c) the execution, delivery and performance of this Guaranty has been duly
authorized by all necessary action by Guarantor, (d) this Guaranty constitutes
the legal, valid and binding obligation of Guarantor, enforceable against
Guarantor in accordance with its terms, (e) this Guaranty does not contravene
any provision of Guarantor’s organizational documents or violate, in any
material respect, any Applicable Laws or contractual restriction binding on
Guarantor or any of its assets and (f) all consents, approvals, authorizations
and permits of, and all filings with and notifications to, any Governmental
Authority necessary for the due execution, delivery and performance of this
Guaranty by Guarantor have been obtained or made and all conditions thereof have
been duly complied with, and no other action by, and no notice to or filing
with, any Governmental Authority is required in connection with the execution,
delivery or performance of this Guaranty.

 

B.            Dispute Resolution

 

(1)         Certain Definitions.  For purposes of this Guaranty, the term
“Parties” means YRAPL, YCCL and Guarantor and the term “Party” means any of
them.

 

(2)         Governing Law.  This Guaranty shall be interpreted and construed
under the laws of  the United States of America and the State of Texas, U.S.A.
(without regard to, and without giving effect to, their conflict of laws rules).

 

(3)         Pre-Arbitration Dispute Resolution.  Subject to Section 14.1.6.C. of
the Agreement,

 

(a)         Prior to submitting any dispute under the Agreement (with the
exception of any disputes concerning breaches thereof which YRAPL has determined
not to be curable) or this Guaranty to mediation, arbitration or any court or
other tribunal, YRAPL or YCCL (in the case of the Agreement) or YRAPL or
Guarantor (in

 

3

--------------------------------------------------------------------------------


 

the case of this Guaranty) shall provide written notice of the dispute to the
other Parties.  Upon such notice appropriate executives of YCCL and YRAPL who
have authority to resolve the dispute will meet either in person or by video
conference or similar means and shall discuss and use good faith efforts to
resolve the dispute. If the dispute cannot be resolved within thirty (30) days
of such notice, then the Parties shall submit the claim for resolution to
non-binding mediation in accordance with Section B(3)(b).

 

(b)         If the Parties are unable to resolve a dispute under the Agreement
or this Guaranty accordance with Section B(3)(a), the Parties agree to submit
the dispute (with the exception of any disputes concerning breaches of the
Agreement which YRAPL has determined not to be curable) to non-binding mediation
before bringing such dispute to arbitration in accordance with Section B(4). 
The Parties shall select a mediator within twenty (20) days of the date the
dispute is submitted to mediation by a Party.  The mediation shall be conducted
in English by a mediator mutually and jointly approved by YRAPL, on the one
hand, and YCCL and Guarantor, on the other hand, and failing agreement of the
Parties within the twenty (20) day period, by a mediator appointed by the
International Institute for Conflict Prevention and Resolution (“CPR”) in
accordance with its mediation rules. The mediation shall be conducted at a
location mutually and jointly selected by YRAPL, on the one hand, and YCCL and
Guarantor, on the other hand, within ten (10) days following the date on which
the mediator is appointed, and failing agreement of the Parties within such time
period, then the mediation will be held in Dallas, Texas, U.S.A.  The costs and
expenses of any such mediation, including compensation and expenses of the
mediator (and except for the lawyers’ fees incurred by any Party), shall be
borne by YRAPL, on the one hand, and YCCL and Guarantor, on the other hand,
equally.

 

(4)         Arbitration.  If the Parties are unable to resolve a dispute under
the Agreement or this Guaranty by mediation in accordance with Section B(3)(b),
then such dispute and any other controversy or claim arising out of or relating
to the Agreement or this Guaranty, or the breach hereof, including without
limitation the determination of the scope or applicability of this agreement to
arbitrate, shall, upon written request of a Party (the “Arbitration Request”),
be determined by arbitration administered by CPR in accordance with the CPR
Rules for Administered Arbitration (“Administered Rules”). Subject to
Section 14.1.6.C of the Agreement, details of the arbitration are as follows:

 

(a)         There shall be three (3) arbitrators.  The panel of three
(3) arbitrators will be chosen as follows:  (i) within fifteen (15) days from
the date of the receipt of the Arbitration Request, each of YRAPL, on the one
hand, and YCCL and Guarantor, on the other hand, will name an arbitrator; and
(ii) the two (2) arbitrators so appointed will thereafter name a third,
independent arbitrator who will act as chairperson of the arbitral tribunal.  In
the event that YRAPL, on the one hand, or YCCL and Guarantor, on the other,
fails to name an arbitrator within fifteen (15) days following the date of
receipt of the Arbitration Request, then upon written application by a Party,
that arbitrator shall be appointed pursuant to the Administered Rules.  In the
event that, within thirty (30) days from

 

4

--------------------------------------------------------------------------------


 

the date on which the second of the two (2) arbitrators was named, the two
(2) appointed arbitrators fail to appoint the third, then the third arbitrator
will be appointed pursuant to the Administered Rules.

(b)         The arbitration shall be conducted in English.  Any document that a
Party seeks to use that is not in English shall be provided along with an
English translation.

(c)          The place of arbitration shall be Dallas, Texas, U.S.A.

(d)         The arbitrators shall establish procedures under which each Party
will be entitled to conduct discovery.

(e)          The arbitrators shall award to the substantially prevailing Party
(as determined by the arbitrators) the costs and expenses of the proceeding,
including reasonable attorneys’ and experts’ fees.

(f)           The arbitrators will issue a reasoned award.

(g)          Notwithstanding any language herein to the contrary, the Parties
agree that the award rendered by the arbitrators (the “Original Award”) may be
appealed under the CPR Arbitration Appeal Procedure (“Appeal Procedure”). 
Appeals must be initiated within thirty (30) days of receipt of an Original
Award, in accordance with Rule 2 of the Appeal Procedure, by filing a written
notice with CPR.  The Original Award shall not be considered final until after
the expiration of the time for filing the notice of appeal pursuant to the
Appeal Procedure.  Following the appeal process,  either (i) the Original Award,
if no changes have been made by the appellate Tribunal, or (ii) the appellate
award, if the Original Award has been changed by the appellate tribunal, may be
entered in any court having jurisdiction thereof.  Unless otherwise agreed by
the Parties, the appeal shall be conducted at the place of the original
arbitration.

(h)         Any award rendered by the arbitrators that is not appealed in
accordance with the foregoing provisions or that is not modified by the appeal
tribunal, and any award as modified or established by the appeal tribunal, shall
be final and judgment may be entered thereon in any court having jurisdiction
thereof.

(i)             Each Party retains the right to apply to any court of competent
jurisdiction for provisional and/or conservatory relief, including prearbitral
attachments or injunctions, and any such request shall not be deemed
incompatible with the agreement to arbitrate or a waiver of the right to
arbitrate.

(j)            The existence and content of the arbitral proceedings and any
rulings or award shall be kept confidential by the Parties and members of the
arbitral tribunal except (i) to the extent that disclosure may be required of a
Party to comply with Applicable Laws or the rules of any applicable stock
exchange, protect or pursue a contractual right or perform a contractual
obligation, or enforce or challenge an award in bona fide legal proceedings
before a court or other judicial authority, (ii) with the consent of all
Parties, (iii) where needed for the preparation or presentation of a claim or
defense in arbitration, (iv) where such information is already in the public
domain other than as a result of a breach of this Section, or (v) by order of
the arbitral tribunal upon application of a Party.

 

(5)         Limitations Period.  Any claim arising out of or relating to the
Agreement or this Guaranty shall be governed by the statute of limitations under
the governing law set forth in Section B(2).

 

5

--------------------------------------------------------------------------------


 

(6)         Enforcement Costs.  Each Party shall bear its own legal costs
(including attorneys’ and experts’ fees, and all other expenses) incurred in
enforcing the Agreement or this Guaranty or in otherwise pursuing, or defending
against, a claim, demand, action, or proceeding under or in connection with the
Agreement or this Guaranty.

 

C.            Miscellaneous

 

If any term or other provision of this Guaranty is determined by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other terms, provisions and conditions of
this Guaranty shall nevertheless remain in full force and effect.  No Party
hereto shall assert, and each Party shall cause its respective Affiliates not to
assert, that this Guaranty or any part hereof is invalid, illegal or
unenforceable.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Guaranty so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
Applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

This Guaranty, together with the Agreement, constitutes the entire agreement,
and supersedes all other prior agreements and understandings, both written and
oral, among the Parties with respect to the subject matter hereof.  No
amendment, modification or waiver of any provision hereof shall be enforceable
unless approved by each Party in writing.

 

The provisions of this Guaranty are solely for the benefit of the Parties and do
not and are not intended to confer upon any Person except the Parties any rights
or remedies hereunder, and there are no third-party beneficiaries of this
Guaranty and this Guaranty shall not provide any third Person with any remedy,
claim, liability, reimbursement or other right in excess of those existing
without reference to this Guaranty.

 

This Guaranty shall remain in full force and effect and shall be binding on
Guarantor, and its successors and assigns, until all the Guarantee Obligations
have been performed in full.

 

Section 19.10 (Construction) of the Agreement is hereby incorporated in this
Guaranty as if fully set forth herein.  This Guaranty may be executed in one
(1) or more counterparts, all of which shall be considered one (1) and the same
agreement, and shall become effective when one (1) or more counterparts have
been signed by each of the Parties and delivered to the other Parties (it being
agreed that delivery of a manual, stamp or mechanical signature, whether in
person, by courier, by facsimile or by email in portable document format, shall
be effective).

 

[Signatures to Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed and
delivered as of the date first written above by its officer thereunto duly
authorized.

 

 

YUM CHINA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Micky Pant

 

 

Name:

Micky Pant

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Address:

 

Yum China Holdings, Inc.

 

16/F Two Grand Gateway, 3 Hongqiao Road

 

Shanghai, the People’s Republic of China

 

[Signature Pages to Guaranty]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to by:

 

 

 

YUM! RESTAURANTS ASIA PTE. LTD.

 

 

 

/s/ Vinod Mahboobani

 

Name:

Vinod Mahboobani

 

Title:

Director

 

 

 

Address:

 

Yum! Restaurants Asia Pte. Ltd.

 

99 Bukit Timah Road, #06-09

 

Singapore 229835

 

 

 

 

 

YUM RESTAURANTS CONSULTING (SHANGHAI) COMPANY LIMITED

 

 

 

 

/s/ Mark Chu

 

Name:

Mark Chu

 

Title:

Legal Representative

 

 

 

Address:

 

Yum Restaurants Consulting (Shanghai) Company Limited

 

16/F Two Grand Gateway, 3 Hongqiao Road

 

Shanghai, the People’s Republic of China

 

 

[Signature Pages to Guaranty]

 

--------------------------------------------------------------------------------
